DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments filed January 11, 2021 have been fully considered and are persuasive. The previous grounds of rejection are overcome and withdrawn. However, after further search and consideration, new grounds of rejection are made in view of a newly discovered reference, Denison, which teaches an optogenetic invention in which the same target neurons may be modified to allow for both activation and inhibition via light.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

Claims 1-4, 9-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,948,877 B2 to Schleich et al. (hereinafter “Schleich”) in view of US 2015/0100011 Al to Kumar et al. (hereinafter “Kumar”) in view of US 2011/0125077 A1 to Denison et al. (hereinafter “Denison”).
Regarding claim 1, Schleich discloses a method of signal processing for an auditory prosthesis with an intracochlear array of a plurality of stimulation sources implanted in a patient having auditory neurons (abstract, "..activating stimulation electrodes in cochlear implant electrode...stimulate neighboring audio nerve tissue."), the method comprising:
processing an input sound signal to generate a plurality of band pass signals, each band pass signal representing a given band of audio frequencies and associated with a set of corresponding auditory neurons, wherein each band pass signal has characteristic temporal fine structure features (Fig 9, abstract, "..generate band pass signals that each represent an associated band of audio frequencies...stimulate neighboring audio nerve tissue.'', col 4, In 55-67, "..an input acoustic audio signal is filtered into some M band pass signals..", col 5, In 1-16, "..extract the temporal fine structure of the band pass signals.", col 5, In 42-52, "..stimulate the adjacent nerve tissue.."); and generating stimulation timing signals for the corresponding auditory neurons for each band pass signal based on the characteristic temporal fine structure features (abstract, "..define electrode stimulation 
Schleich fails to disclose the signal processing is optogenetic signal processing in which the stimulation sources are optical stimulation sources and the auditory neurons are genetically modified with light sensitive ion channels, wherein the stimulation timing signals include:
i.    one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation, and
ii.    one or more channel closing signals adapted to close the ion channels of the corresponding ion channels to inhibit neural excitation; and producing optical stimulation signals for the optical stimulation sources based on the stimulation timing signals.
Kumar is also related to signal processing for an auditory prosthesis with an intracochlear array of a plurality of stimulation sources implanted in a patient having auditory neurons (Fig 1, 5, abstract, para [0009], "..stimulating prosthesis...one or more stimulating contacts disposed in the recipient's cochlea..", para [0034], "..cochlear implant 100 stimulates the recipient's auditory nerve cells..", para [0062], "..Intra-cochlear region 512...contact array 546 comprises optical contacts 548A..") wherein the signal processing is optogenetic signal processing in which the stimulation sources are optical stimulation sources and the auditory neurons are genetically modified with light sensitive ion channels (322) (Fig 4B, 5, para [0049], "..install optically-sensitive elements (e.g., proteins) which respond to electromagnetic radiation into the walls of the cochlea nerve cells..", para [0050], "..to install optically-sensitive elements into the nerve cells, the DNA to code then needs to be added..", 
i.    one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation (Fig 4B, para [0049], "..the optically-sensitive elements may cause the nerve cells to fire or activate (i.e., generate an action potential) in the presence of electromagnetic radiation..", para [0060], "..when an optical contact 318 delivers electromagnetic radiation 320...will open up ion channels 322...generate an action potential"; also see Paras. [0094]-[0095]), and
ii.    one or more channel closing signals adapted to close the ion channels of the corresponding ion channels to inhibit neural excitation (para [0049], "..the optically-sensitive elements may...prevent the nerve cells from firing or activating in the presence of electromagnetic radiation.", para [0099], "..nerve cells can be transfected with optically-sensitive elements that inhibit a nerve cell from firing in the presence of electromagnetic radiation...prevent ion channels from opening..''; also see Paras. [0094]-[0095]); and
producing optical stimulation signals for the optical stimulation sources based on the stimulation timing signals (para [0096], "..configured to deliver different wavelengths of light to the nerve cells...when low frequency sounds (long wavelengths) are received, the cochlear implant could deliver a pulse of light with a long wavelength... when high frequency 
It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to provide the signal processing of Schleich as optogenetic signal processing in which the stimulation sources are optical stimulation sources and the auditory neurons are genetically modified with light sensitive ion channels, wherein the stimulation timing signals include:
i.    one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation, and
ii.    one or more channel closing signals adapted to close the ion channels of the corresponding ion channels to inhibit neural excitation; and produce optical stimulation signals for the optical stimulation sources based on the stimulation timing signals, as suggested by Kumar to facilitate the treatment of deafness due to sensorineural hearing loss (Kumar, para [0006]-[0009]).
Schleich in view of Kumar as modified above fails to specifically teach that the same neurons can be both activated and deactivated/inhibited (rather, Kumar appears to teach that certain neurons are modified to only respond to an activation signal, whereas other separate regions of neurons are modified to only respond to an inhibitory signal). Another reference, Denison, teaches a similar optogenetic invention in which target neurons may be modified by two different opsins simultaneously such that, after modification, the target neurons can be selectively activated or inhibited depending on the light parameters used (see Para. [0044]: “In one example, both the first opsin that activates the target neuron and the second opsin that inhibits the target neuron may be activated simultaneously or substantially simultaneously in order to modulate the threshold potential of the target neuron, such as for the treatment of schizophrenia”; also see Para. [0114] and [0117]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Schleich in view of Kumar to modify the target neurons to become capable of selective activation and inhibition, as taught by Denison, because doing so would increase the variety of possible therapeutic interventions due to the increased level of control over the behavior of each neuron. 

Regarding claim 2, Schleich in view of Kumar in view of Denison discloses the subject matter of claim 1, as described above; Kumar further teaches wherein for each ion channel, the channel opening signals and the channel closing signals are adapted to be spatially distributed from each other (Kumar, Fig 5, para [0060], "..when an optical contact 318 delivers electromagnetic radiation 320...will open up ion channels 322...generate an action potential.”, para [0062], "..contact array 546 comprises optical contacts 548A..", para [0099], "..nerve cells can be transfected with optically-sensitive elements that inhibit a nerve cell from firing in the presence of electromagnetic radiation...prevent ion channels from opening..", note: the optical contacts 548A are illustrated to be spatially distributed in the array 546 thus the associated channel opening and closing signals are also deemed to be "adapted to be spatially distributed from each other"; also generally see Paras. [0094]-[0095]). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Schleich in view of Kumar in view of Denison to spatially distribute the 

Regarding claim 3, Schleich in view of Kumar in view of Denison disclose the subject matter of claim 1, as described above; both Kumar and Denison further teach wherein the optical stimulation sources are configured to produce optical stimulation signals at a plurality of different wavelengths (see Kumar at Paras. [0094]-[0096], "..a number of light sources that each provide a different wavelength of light.."; also see Denison at Paras. [0044], [0114] and [0117]). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Schleich in view of Kumar in view of Denison to utilize a plurality of different wavelengths, as taught by Kumar and Denison, because doing so allows a greater variety of optogenetic interventions as described by Kumar and Denison, e.g. allowing selective activation and inhibition of the same target neuron via using two opsins which correspond to different wavelengths.

Regarding claim 4, Schleich in view of Kumar in view of Denison disclose the subject matter of claim 3, as described above, wherein the channel opening signals use optical stimulation signals having a first wavelength associated with opening the ion channels and the channel closing signals use optical stimulation signals have a second wavelength and associated with closing the ion channels (Kumar, para [0060], "..when an optical contact 318 delivers electromagnetic radiation 320...will open up ion channels 322...generate an action 

Regarding claim 9, Schleich in view of Kumar in view of Denison disclose the subject matter of claim 1, as described above; Kumar further teaches wherein simultaneously or just prior to applying channel opening signals to a given ion channel, channel closing signals are applied to one or more adjacent ion channels (see Kumar at Paras. [0094] and [0096]; also see para [0095], "..a small region of nerve cells could be coded to respond to a particular wavelength of light, while the rest of the cochlea could be inhibited by that same wavelength of light..", para [0060], "..when an optical contact 318 delivers electromagnetic 

Regarding claim 10, Schleich discloses a signal processing system for an auditory prosthesis with an intracochlear array of a plurality of stimulation sources implanted in a patient having auditory neurons (abstract, "..activating stimulation electrodes in cochlear implant electrode...stimulate neighboring audio nerve tissue."), the system comprising:
a preprocessor filter bank (901) configured to generate a plurality of band pass signals, each band pass signal representing a given band of audio frequencies and associated with a set of corresponding auditory neurons, wherein each band pass signal has characteristic temporal fine structure features (Fig 9, abstract, "..generate band pass signals that each represent an associated band of audio frequencies...stimulate neighboring audio nerve tissue.", col 4, In 55-67, "..Preprocessor Filter Bank 901 ...an input acoustic audio signal is filtered into some M band pass signals..", col 5, In 1-16, "..extract the temporal fine structure of the band pass signals.", col 5, In 42-52, "..stimulate the adjacent nerve tissue..”); and

Schleich fails to disclose the signal processing is optogenetic signal processing in which the stimulation sources are optical stimulation sources and the auditory neurons are genetically modified with light sensitive ion channels, wherein the stimulation timing signals include:
i.    one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation, and
ii.    one or more channel closing signals adapted to close the ion channels of the corresponding ion channels to inhibit neural excitation; and a pulse generator configured to generate optical stimulation signals for the optical stimulation sources based on the stimulation timing signals.
Kumar is also related to signal processing for an auditory prosthesis with an intracochlear array of a plurality of stimulation sources implanted in a patient having auditory neurons (Fig 1, 5, abstract, para [0009], "..stimulating prosthesis...one or more stimulating contacts disposed in the recipient's cochlea..", para [0034], "..cochlear implant 100 stimulates the recipient's auditory nerve cells..", para [0062], ''..Intra-cochlear region 512...contact array 546 comprises optical contacts 548A..") wherein the signal processing is optogenetic signal processing in which the stimulation sources are optical stimulation sources and the auditory neurons are genetically modified with light sensitive ion channels (322) (Fig 4B, 5, 
i. one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation (Fig 4B, para [0049], "..the optically-sensitive elements may cause the nerve cells to fire or activate (i.e., generate an action potential) in the presence of electromagnetic radiation..”, para [0060], "..when an optical contact 318 delivers electromagnetic radiation 320...will open up ion channels 322...generate an action potential”; also see Paras. [0094]-[0095]), and
ii. one or more channel closing signals adapted to close the ion channels of the corresponding ion channels to inhibit neural excitation (para [0049], "..the optically-sensitive elements may...prevent the nerve cells from firing or activating in the presence of electromagnetic radiation.", para [0099], "..nerve cells can be transfected with optically-sensitive elements that inhibit a nerve cell from firing in the presence of electromagnetic radiation...prevent ion channels from opening.."; also see Paras. [0094]-[0095]); and
a pulse generator producing optical stimulation signals for the optical stimulation sources based on the stimulation timing signals (para [0096], "..configured to deliver different 
It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to provide the signal processing of Schleich as optogenetic signal processing in which the stimulation sources are optical stimulation sources and the auditory neurons are genetically modified with light sensitive ion channels, wherein the stimulation timing signals include:
i.    one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation, and
ii.    one or more channel closing signals adapted to close the ion channels of the corresponding ion channels to inhibit neural excitation; and a pulse generator configured to generate optical stimulation signals for the optical stimulation sources based on the stimulation timing signals, as suggested by Kumar to facilitate the treatment of deafness due to sensorineural hearing loss (Kumar, para [0006]-[0009]).
Schleich in view of Kumar as modified above fails to specifically teach that the same neurons can be both activated and deactivated/inhibited (rather, Kumar appears to teach that certain neurons are modified to only respond to an activation signal, whereas other separate regions of neurons are modified to only respond to an inhibitory signal). Another reference, Denison, teaches a similar optogenetic invention in which target neurons may be modified by two different opsins simultaneously such that, after modification, the target or inhibited depending on the light parameters used (see Para. [0044]: “In one example, both the first opsin that activates the target neuron and the second opsin that inhibits the target neuron may be activated simultaneously or substantially simultaneously in order to modulate the threshold potential of the target neuron, such as for the treatment of schizophrenia”; also see Para. [0114] and [0117]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Schleich in view of Kumar to modify the target neurons to become capable of selective activation and inhibition, as taught by Denison, because doing so would increase the variety of possible therapeutic interventions due to the increased level of control over the behavior of each neuron. 

Regarding Claims 11-13 and 18, see the rejections of claims 2-4 and 9 above which respectively address the same limitations.

Regarding claim 19, Schleich discloses a non-transitory tangible computer-readable medium having instructions thereon for signal processing for an auditory prosthesis with an intracochlear array of a plurality of stimulation sources implanted in a patient having auditory neurons (abstract, "..activating stimulation electrodes in cochlear implant electrode...stimulate neighboring audio nerve tissue.", col 11, In 35-67, "Embodiments can be implemented in whole or in part as a computer program product...computer readable medium.."), the instructions comprising:
on the characteristic temporal fine structure features (abstract, "..define electrode stimulation timings and amplitudes..", col 5, In 1-16, "..extracts...timing of requested stimulation events.."). 
Schleich fails to disclose the signal processing is optogenetic signal processing in which the stimulation sources are optical stimulation sources and the auditory neurons are genetically modified with light sensitive ion channels, wherein the stimulation timing signals include:
i.    one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation, and
ii.    one or more channel closing signals adapted to close the ion channels of the corresponding ion channels to inhibit neural excitation; and producing optical stimulation signals for the optical stimulation sources based on the stimulation timing signals.

i.    one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation (Fig 4B, para [0049], ’’..the optically-sensitive elements may cause the nerve cells to fire or activate (i.e., generate an action potential) in the presence of electromagnetic radiation..", para [0060], "..when an optical contact 318 delivers electromagnetic radiation 320...will open up ion channels 322...generate an action potential"; also see Paras. [0094]-[0095]), and

producing optical stimulation signals for the optical stimulation sources based on the stimulation timing signals (para [0096], "..configured to deliver different wavelengths of light to the nerve cells...when low frequency sounds (long wavelengths) are received, the cochlear implant could deliver a pulse of light with a long wavelength... when high frequency sounds (short wavelengths) are received, the cochlear implant could deliver a pulse of light with a short wavelength..").
It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to provide the signal processing of Schleich as optogenetic signal processing in which the stimulation sources are optical stimulation sources and the auditory neurons are genetically modified with light sensitive ion channels, wherein the stimulation timing signals include:
i.    one or more channel opening signals adapted to open the ion channels of the corresponding auditory neurons to activate neural excitation, and
ii.    one or more channel closing signals adapted to close the ion channels of the corresponding ion channels to inhibit neural excitation; and produce optical stimulation signals for the optical stimulation sources based on the stimulation timing signals, as 
Schleich in view of Kumar as modified above fails to specifically teach that the same neurons can be both activated and deactivated/inhibited (rather, Kumar appears to teach that certain neurons are modified to only respond to an activation signal, whereas other separate regions of neurons are modified to only respond to an inhibitory signal). Another reference, Denison, teaches a similar optogenetic invention in which target neurons may be modified by two different opsins simultaneously such that, after modification, the target neurons can be selectively activated or inhibited depending on the light parameters used (see Para. [0044]: “In one example, both the first opsin that activates the target neuron and the second opsin that inhibits the target neuron may be activated simultaneously or substantially simultaneously in order to modulate the threshold potential of the target neuron, such as for the treatment of schizophrenia”; also see Para. [0114] and [0117]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Schleich in view of Kumar to modify the target neurons to become capable of selective activation and inhibition, as taught by Denison, because doing so would increase the variety of possible therapeutic interventions due to the increased level of control over the behavior of each neuron. 

Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schleich in view of Kumar in view of Denison and further in view of US 2016/0016006 A1 to Boyle (“Boyle”).
Regarding claim 5, Schleich in view of Kumar and Denison disclose the subject matter of claim 4, as described above, but fail to disclose wherein the optical stimulation sources are configured along the intracochlear array so as to alternate between the first wavelength and the second wavelength. Boyle is also related to cochlear nerve stimulation using optical signals (abstract) and teaches an array of optical stimulation sources configured along an intracochlear region to alternate between two different groups of LEDs (27A, 27B) driven with stimulation signals at different times (Fig 1, 2, 4, para [0053]-[0056], "..each LED group 27 may be separately provided with the stimulation signal..").
It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to configure the optical stimulation sources of Schleich in view of Kumar and Denison along the intracochlear array so as to alternate between the first wavelength and the second wavelength to facilitate control of the different optical stimulation sources as suggested by Boyle in para [0053]-[0056],

Regarding claim 7, Schleich in view of Kumar and Denison disclose the subject matter of claim 1, as described above, but fail to specify wherein each optical stimulation signal has a fixed intensity. Boyle is also related to cochlear nerve stimulation using optical signals (abstract) and teaches using an array of LEDs of a same type having a substantially similar spatial light emission profile (para [0058], [0059]). Additionally, Denison teaches that the intensities may be fixed (see Denison at Para. [0044]).
It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to provide each optical stimulation signal of Schleich in view of Kumar and 

Regarding claim 14, Schleich in view of Kumar and Denison disclose the subject matter of claim 13, as described above, but fail to disclose wherein the optical stimulation sources are configured along the intracochlear array so as to alternate between the first wavelength and the second wavelength. Boyle is also related to cochlear nerve stimulation using optical signals (abstract) and teaches an array of optical stimulation sources configured along an intracochlear region to alternate between two different groups of LEDs (27A, 27B) driven with stimulation signals at different times (Fig 1, 2, 4, para [0053]-[0056], "..each LED group 27 may be separately provided with the stimulation signal.."). Additionally, Denison teaches that light may be alternated between two wavelengths to alternate between activation and inhibition of the target neurons to achieve a desirable therapeutic result (see Denison at Paras. [0044], [0114] and [0117]).
It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to configure the optical stimulation sources of Schleich in view of Kumar and Denison along the intracochlear array so as to alternate between the first wavelength and the second wavelength to facilitate control of the different optical stimulation sources as suggested by Boyle in para [0053]-[0056] and/or as taught by Denison, because doing so would advantageously allow the device to achieve an increased variety of therapeutic results, such as discussed by Denison.

Regarding claim 16, Schleich in view of Kumar and Denison disclose the subject matter of claim 10, as described above, but fail to specify wherein each optical stimulation signal has a fixed .

Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schleich in view of Kumar in view of Denison as applied to claims 1 and 10 above, and further in view of US 2013/0218236 A1 to Churchill (hereinafter “Churchill”; disclosed by Applicant in IDS dated July 22, 2020).
Regarding Claims 6 and 15, Schleich in view of Kumar and Denison teaches the method and system of claims 1 and 10, respectively, as discussed above, but fails to specifically teach that the temporal fine structure features including fine structure zero crossings, and wherein for each ion channel, the channel opening and closing signals alternate based on the fine structure zero crossings. However, another reference, Churchill, teaches a similar hearing assist device which uses cochlear stimulation in which stimulation is specifically triggered in response to identifying a zero crossing in a transformed input audio signal (see e.g. the abstract, Paras. 11, 47-49). Accordingly it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Schleich in view of Kumar and Denison to specifically trigger stimulation (i.e. switch from inhibition to stimulation, in view of Kumar’s modification to Schleich discussed in claims 1 and 10 above) based on a detected fine 

Regarding Claims 8 and 17, Schleich in view of Kumar and Denison teaches the method and system of claims 1 and 10, respectively, as discussed above, but fails to specifically teach that the optical stimulation signals have variable intensity following a slope of a corresponding fine structure feature. However, another reference, Churchill, teaches a similar hearing assist device which uses cochlear stimulation in which the magnitude of the stimulation is varied such that it follows a slope of the corresponding fine structure feature (compare FIGS. 5-6 and 7 of Churchill; FIGs. 5-6 shows the fine structure original waveform and the Hilbert transformed waveform, while FIG. 7 shows the stimulating wave formed in response to FIGS. 5-6; note how the slope of the stimulation in FIG. 7 follows the slope of FIGS. 5-6; see Paras. [0047]-[0049] which describes these figures). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Schleich in view of Kumar and Denison to provide optical stimulation signals having variable intensity following a slope of a corresponding fine structure feature, as taught by Churchill, because it would allow the stimulation to more particularly relate to the particular audio input signal, thereby enhancing the hearing assist function of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Poletto ‘261 teaches that target neurons may be both activated and deactivated; see e.g. Paras. 34, 36, 56, 76, 77, 108, 113, 114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, February 13, 2021